Case 7:19-mj-00882 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

 

 

 

 

AO 91 (Rev 8/01) criminal complaint ' ' United States District Co
` 0 0 0 . v § F|LED
' Umted States Dlstrlct Court' ApR 13 2019
soUTHERN DISTRICT oF TExAs` ` ,
McALLEN DIVI S ION ' w - Da"ld J- B"adl€y' QlOFl<

UNITED sTATEs 0F AMERICA
V- k CRIMINAL COMPLAINT

~ Luis l=ernando Gaona-Gaytan

. Case Number:> M-19-O% Z_-M

IAE YOB: 1 981
Mexico
(Name and Address of Defendant) ’ _ re

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On`or about April17,2019`_ " in Hida|go COurlty, in

the Southern District of Texas'
(Track Statutor'y Language of Offense) .
being then and there an alien who had previously been deported from the United States to Mexico' 1n pursuance oflaw, and thereafter

was found near Mission, Te`xas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland _Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

,

in violation of Title 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following `facts: v

 

Luis Fernando Gaona-Gaytan was encountered by Border Patrol Agents near Mission, Texas on April 17, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Hidalgo, Texas. ,Record checks revealed the Defendant was formally
Deported/Ex_cluded from the United States on March 01, 2019 through Brownsville, Texas. Prior to Deportation/Exclusion the

. Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary, of
Homeland Security. On December 10, 2018, the defendant was convicted of Crlmlnal Attempt to Possess Cocaine With Intent to
Manui`acture/Sell and sentenced to three (3) years confinement /

w §

Continued on the attached sheet and made a part of this complaint t `|:|Yes' lNo

  

 

 
 
 

Sworn to before me and subscribed in my presence§ l sigW
, April 18, 2019 Z ' 5/ g /L`" ‘lVlic l n ' ;` Senior Patrol Agent
` / . 3

Peter E. Ormsby ` ', U.S. Magistrate Judge `
Name and Tit|e of Judicial Officer ` y Signaturé of Judicia| Officer /

` l

